139 U.S. 378 (1891)
TIMMONS
v.
ELYTON LAND COMPANY.
No. 1325.
Supreme Court of United States.
Submitted March 2, 1891.
Decided March 30, 1891.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ALABAMA.
Mr. Alexander T. Loudon for the motion.
Mr. T.H. Watts and Mr. H.A. Herbert opposing.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court
This was an action brought by Margaret C. McElrath, Mary E. McElrath and Linda E. Timmons against the Elyton Land *379 Company in the Circuit Court of the United States for the Northern District of Alabama.
The complaint averred "that Mary E. McElrath is a resident of the State of North Carolina, and that Linda E. Timmons and Margaret Celia McElrath are residents of the State of South Carolina," and that the defendant "is a corporation chartered under the laws of the State of Alabama and doing business within said State."
By the summons, the marshal was commanded "to summon the Elyton Land Company, a corporation chartered under the laws of the State of Alabama, and who is a citizen of the State of Alabama, to appear ... to answer the complaint of Margaret Celia McElrath and Linda E. Timmons, who are residents of the county of Spartanburg, State of South Carolina, and Mary E. McElrath, who is a citizen of the State of North Carolina." The complaint was subsequently amended by adding the names of twelve other plaintiffs without any averment as to their citizenship.
In the bill of exceptions, which appears in the record, it is stated that "the plaintiffs were non-residents of the State of Alabama."
As the record does not show that the Circuit Court had jurisdiction of the suit, which depended upon the citizenship of the parties, the judgment must be reversed at the costs of the plaintiffs in error, and the cause remanded to the Circuit Court for further proceedings. Menard v. Goggan, 121 U.S. 253; Robertson v. Cease, 97 U.S. 646; Brown v. Keene, 8 Pet. 112; Anderson v. Watt, 138 U.S. 694.
Reversed.